Changing the way you succeed. Owen Kratz, Helix ESG Chairman and CEO Well Intervention Overview 1 What is well intervention? 2 •Well intervention is the ability to safely enter a well with well control for the purpose of doing a number of tasks other than drilling. •Well intervention historically was done with drill rigs, with an 18-3/4” BOP and 21” marine riser as the only means of well access with well control. •In the 80’s, technology was developed that afforded for re-entry into wells with alternatives to the drilling well control systems and rigs for delivery of non- drilling services. •As technology is developed, water depth increases, well head design evolves and well construction changes, intervention also evolves and demand grows. Intervention Today 3 •Xmas tree recovery/installation •Xmas tree/wellhead maintenance •Choke change-out •Light construction •Saturation diving (inspection, repair & maintenance) •ROV support services Future Applications of Some Intervention Assets: •Through tubing well intervention •Top hole drilling •Extended top hole drilling •Riserless Mud Return •Subsea Rotary Controlled Device •Well flowback and Well testing •Subsea Construction 4 Related Operations with Intervention Assets Downhole Well Intervention Solutions üFirst Subsea Intervention Lubricator operations in the North Sea üFirst build and launch of dedicated intervention vessel - Seawell üFirst coil tubing deployed on a subsea well from a rig alternative monohull üBuild and operation of prototype vessel Q4000 üFirst rig alternative decommissioning of offshore production facility with multiple subsea wells üFirst application of Huisman multipurpose tower Helix Intervention Industry Firsts •As production goes to deeper water, subsea wells market grows. •As the number of subsea wells increase and they age, the demand and frequency of required servicing through intervention grows. •The market is in its infancy with huge growth potential. 7 Growing Market Well Intervention Demand Drivers 8 Global offshore rig count •Declining shallow water resources have spurred technical advances that allow offshore exploration and production in deeper, harsher environments •New discoveries and pressure to improve recovery rates from developed fields increase demand for subsea intervention •Subsea trees are expected to increase at an 18.3% CAGR and global offshore rig count is expected to increase at a 5% CAGR from 2010 to 2015 The global subsea intervention market is expected to expand as the focus of offshore drilling shifts to more challenging environments Source: Spears & Associates, Quest Offshore Resources Intervention Needs Rises with Subsea Well Count Source: Quest Offshore Resources Subsea wells installed base (2002 - 2012) Installed subsea completion base over 5 yrs old Installed subsea completion base 5 yrs or younger Note: Total installed base includes all subsea well completions from 1990, not adjusted for wells decommissioned 2007-2012 ■Need for intervention typically occurs after 5 years of production, due to: –Reduced pressure in wells –Increased water or sand production –Scaling in wells –Other factors ■Oil wells generally have a greater need for intervention than gas and injection wells +200 % +94% Market Outlook for Well Intervention 10 •Subsea intervention demand driven by increasing activity and rising subsea well counts •Maintenance intensity expected to rise as greater share of production moves into deepwater fields and as operators face increasing oil recovery needs from maturing fields •Global expenditures on intervention are expected to grow 11% annually from 2009 to 2014, reaching nearly $3.8 billion Subsea well intervention expenditures Source: Douglas-Westwood 2011 Market for Well Intervention Services 11 North America SS Intervention spend:$470mm Offshore rigs:31 Offshore wells drilled:260 Latin America SS Intervention spend:$427mm Offshore rigs:88 Offshore wells drilled:572 United Kingdom SS Intervention spend:$272mm Offshore rigs:16 Offshore wells drilled:157 Norway SS Intervention spend:$303mm Offshore rigs:19 Offshore wells drilled:188 Africa SS Intervention spend:$746mm Offshore rigs:37 Offshore wells drilled:531 Asia Pacific SS Intervention spend:$375mm Offshore rigs:80 Offshore wells drilled:1,072 Source: Douglas-Westwood, Spears & Associates Regulatory Limitations Vessel Class - Many independent classing societies •Most Prominent - DNV (Det Norske Veritas), ABS (American Bureau of Shipping) •MODU Notation - Specific requirements for a vessel used in intervention including zoning for handling hydrocarbons. •Government - No international standard.All strictly enforced by each country. •Prescription vs. Safety Case Client - Every client and sometimes every engineer has a different set of compliance standards.Now driven by SEMS. Industry - Many depositories of guidance principles. •Voluntary Compliance •Generally accepted by Industry but different clients will look at different sets of guidance. •APL - Most generally accepted. 12 13 Wireline Deployment via SIL •7-3/8” bore, 10ksi WP - single trip •600 m water depth rated •Various wireline & coiled tubing modes with sub-modes (long and short tools, etc.) •Live well decommissioning & stimulation modes •Balanced stabs with valves •Modular design •LRA / URA - VXT, HXT & CT riser •URA only - VXT wireline •Dual BOP position •18.5 m or 22 m toolstrings •Norwegian compliant •Except DNV-E-101 re: QOD •Minor lessons learned in next version SIL Overview - MUX Controls MUX EH control system •Mode Screens •Auto Set Interlocks •Configuration, Set Up & Test, Lifting Ops •Slickline, Braided Line & Riser •ROV electronics technology •Grease system same as Seawell & Enhancer •Not electric pump - seawater powered from surface •No wireline shear upon subsea comms failure •6hrs POOH - batteries & surface grease pump •Auxiliary umbilical option to LRA / URA & extend •ROV controls •Full LRA WCE •Primary URA safety functions •Client Mimic Screen 14 Intervention Riser System for CT Deployment •As water depth increases, the cost of intervention increases. If a problem is encountered, wireline aloneis limited in being an effective remediation tool. •To run coiled tubing into a well requires either an absurdly complicated well head mounted system or requires a riser back to the surface.This creates an extremely complicated interface occurring between the stationing riser and a tugging mooring vessel.These relative motions and the fact that the interface between the well’s high pressured hydrocarbons and the low ambient pressures on the vessel creates technical challenges. 15 Compensation Frame CCTLF Flow Tee and Swivel Riser Centraliser Moonpool Joint Fatigue Enhanced Riser Mid Joint Connector Stress Joint SIL including EDP Assembly Multi Purpose Tower MPT Helix Coiled Tubing Setup Vessels - Category A Intervention Category A - Wireline only deployed via a SIL.Typically a monohull due to build cost and spend of transit. •Smaller the better to keep costs down commensurate with limited capability. •Limited deck area required for necessary equipment.$110 million and larger typically. •Operability limited if size is so small that motions become too great for safe operating.Has even greater effect in harsh environments •Water depth limited by seal technology and cost associated with complexity of system required to accommodate depth. 17 Vessels - Category A+ Wireline 18 Category A + - wireline and coiled tubing deployed via SIL and sub 7” riser, i.e. drill pipe.Also typically a monohull. •Greater capability with CT but unable to work full bore 7” which restricts what can be done. •Advantage of being smaller and lower cost. •Motions are high thus complexity is difficult. •High motions result in narrow operating envelope resulting in more down time and higher risk if emergency disconnect is required.Smaller vessel makes it difficult to be able to operate on station in high seas. •High motions adds to safety risk, i.e. man riding. Vessels - Category A++ Intervention Category A ++ - Wireline and CT deployed via a 7” riser. •Has full bore capability with coiled tubing through full 7” bore of the well. •May have limited capability of pulling tubing. •Size of the vessel increases deck space required for equipment and riser handling. •Larger size vessels handle sea motion better. •System required to compensate for motions is still relatively complex. •Overall cost is now getting high. 19 Vessels - Category B Intervention Category B - Semi Submersible •Ample deck area •Motions are the best and allows for less complexity and risk in systems design. •Greatest number of applications possible. 20 Industry Considerations 21 Determining which solution makes sense is a balance between small, low cost vessel with a complex high risk system. (Technology is not fully developed) Or Larger, high cost vessel with simpler low risk system. Primary Focus: Semi Platform Deploying IRS 22 Conclusion Colin Johnston, Helix Well Ops Senior Engineer Well Intervention Fleet Overview 1 2 MODU DP3 Q4000 MSV DP3 Well Enhancer Vessel of opportunity MSV DP2 Seawell Well Intervention Assets Helix is the leader in subsea through-tubing intervention •Global Reach •24 years experience in the North Sea on more than 600 wells •14 years experience in the Gulf of Mexico on more than 100 wells •5 years experience in Australia & Sea East Asia on more than 20 wells •Successful application of prototype equipment •Q4000 - IRS, HFRS, MPT, VDS •Well Enhancer •Track record of cooperative contracting and scheduling •Gulf of Mexico •North Sea Collaboration - Multi client •Helix Well Containment Group •Proven capability to manage: •Marine vessels, •Crewing •Subsea systems •Subsea controls, downhole services, diving, construction, and WROV operations •Well Enhancer CT system •WOUS IRS MUX upgrade 3 Providing World Class Intervention Services History and Evolution - Seawell 4 5 History and Evolution - Well Enhancer 6 History and Evolution - Vessels of Opportunity 7 History and Evolution - Q4000 Where the value is found •Efficiency - Main Driver •Time efficient •Cost efficient •Campaign Based •Shared across BU, Assets, Operators •Broad Functionality •Minimal Built-ins •Variable deck lay out •Construction Support •Construction and well intervention capability •Seabed access and recovery •Emergency Response •Knowledgeable, integrated crews •Integrated Onshore Management •Assessment and investment in new technology •Integration of Technology 8 9 Accommodation (122) &project offices 18 man saturation 1 x WROV 1 x Obs ROV Active heave-comp Derrick Twin Crane & Well Services spread: Slickline E-line Pumping Well test •Main deck •(Client supplied) •Below deck •2 x drill water tanks 258m3 •4 x bulk fluid tanks 240 m3 (1509 bbl) 114m •Derrick Lifting Capacity 80Te •Crane 130Te (twin lift) •2 x 15k psi OPI triplex pumps Seawell Light Well Intervention Vessel 10 •Main deck •1 x bulk fluid tank 150m3(943bbls) •Below deck •2 x drill water tanks 90m3 each •1 x bulk fluid tank 190m3 •Tower Lifting Capacity 100Te •Crane 150Te •2 x 10k psi SPM600 pumps Well Services spread: Slickline E-line Pumping Well test Coiled Tubing Active heave-comp Tower, Crane, Riser Handling & Skidding system 18 man saturation 1 x WROV 1 x Obs ROV Accommodation (120) & project offices 132m Well Enhancer Light Well Intervention Vessel 11 7 3/8” SIL in the Well Enhancer Tower 5 1/8” SIL in the Seawell Derrick 7 1/16” SIL in the Seawell Derrick Subsea Intervention Lubricators (SILs) Well Enhancer - Overview Tower, Riser Handling & Skidding systems Crane & Well Services •Slickline •E-line •Pumping •Well test •Coiled Tubing •Tower Lifting Capacity 150Te •Tower Active Heave Comp 130Te •Crane 100Te •Guide Line Tensioner 4 off (10te) •Active Pod Line Tensioner 2 off (15te) •2 x SPM600 673kw 10k pumps •1 x s/steel frac tanks 200 m3 (1260 bbl) •2 x drill water tanks 190m3 •Deck tanks >266m3 Compensation Frame CCTLF Flow Tee and Swivel Riser Centraliser Moonpool Joint Fatigue Enhanced Riser Mid Joint Connector Stress Joint SIL including EDP Assembly Multi Purpose Tower MPT Well Enhancer Coiled Tubing Setup Q4emi-submersible 14 4,000 mT variable main deck load •MPT Tower Lifting Capacity 600 mT •Active and Passive Heave Comp •360 mT Huisman crane with 10,000 ft capacity traction winch Well Services spread: Slickline E-line Pumping Well test Coiled Tubing Active heave-comp Tower, Crane, Riser Handling & Skidding system Accommodation (133) & project offices Well Ops 7-3/8” Intervention Riser System Future Vessels •Through tubing well intervention •Top hole drilling •Extended top hole drilling •Riserless Mud Return •Subsea Rotary Controlled Device •Well flow back, well testing •Subsea construction •Subsea processing support •Open Water Completions Kurt Hurzeler, Helix Well Ops Commercial Manager Well Intervention Methodologies 1 Critical Skill Sets •Specialized vessels and vessel management •Down hole & Service Options expertise •ROV expertise •In-house Subsea expertise •Construction expertise •Saturation Diving expertise •Multi Functional Crew Management Vessel Functions •Adequate usable Deck space •Adequate Accommodation •Certified and classed for hydrocarbons on deck •Lifting Capacity and Stability •Heavy weather dynamic positioning •Fluid storage and handling •IRS tubular handling and tensioning ConsistentSuccess Requires… Facilitate Wellbore Access •Flexibility of system to interface with all subsea well types with minimal modification. •Provide systems on a day rate basis to reduce end user’s cost •Minimize complication, deployment and testing time •Reduce rig requirements and costs Reduce Decommissioning Liability •Lower cost well abandonment •Reliable and successful completion Improve Intervention Response •Provide a rig alternative with 4 season capability. •Minimize mobilization, demobilization and transit time •Pre-engineer capability to allow rapid response for clients needs •Stay in the field Provide Surveillance & Flow Assurance •Reduce access costs for subsea production evaluation •Reduce Inspection, Repair & Maintenance (IRM) Costs Where the Value is Found Campaign Based •Shared costs across BU’s, fields and operators •Reduced transit time •Minimal port and duty costs Construction Support •Ability to carry out construction and well intervention •Lift and/or transport heavy equipment from port to location, install via crane or drillpipe, assist platform operation Emergency Response •Offshore fire fighting, diving and ROV support •Ready availability, construction, accommodation, intervention and general operations support Where the Value is Found Operational overview - Seawell North Sea The Client objective was to maximise the operational functionality of the MSV Seawell in order to complete the following well workscopes: •Mechanical repair/well maintenance/integrity •Production logging •Mechanical repair/well maintenance; tree change-out; well integrity •Well suspension operations (temporary abandonment) •3 x well P&A and wellhead removal •Pumping - scale-squeeze operations Operational overview - Seawell North Sea •In field 16 days Highlander Field •In field 16 daysTartan Field •In field 14 days Enoch / South Wood •In field 17 daysClaymore •In field 9 daysTweedsmuir 5 1/8” SIL in theMSV Seawell Derrick Seawell Operation summary •Number of well locations 7 •Water depth range 90 - 141m •Full demobilisation of 5 1/8” SIL in order to mobilise 7 1/16” SIL for TNT •Total days 68 •Vessel off-hire 0 days •Wait on Weather9.5 days •Uptime 58.1 days •Well-work completed: •4 Interventions (Well Maintenance & Production Enhancement) •3 wells P&A’d (Decommissioning) •All the above workscopes were supported with Saturation Diving operations •All procedures developed and work supported by in-house WOUK project engineers Q4000 Gulf of Mexico Snapshot Q4000 Gulf of Mexico Snapshot Q4000 Deck Layout for Well Stimulation Deck Space- More is Better Drilling module roofs with complete coiled tubing system, E -Line, Slick Line, fluids and second WROV system Intervention Deck Space and Positioning •Coil-tubing Lift Frame •Intervention Riser Package •Flowhead •H4 Connector •Riser •3rd Party Service Equipment Critical Components Remain Onboard anifold being deployed Construction- Dock to Seabed •Seabed debris recovery •Debris cap recovery and reinstall •Flowline plug and burial Flowline clean out •Jumper disconnect and recovery Construction - Concurrent Operations Static Kill Oil & Gas Burn Dynamic Kill SIMOPS Q4000 Versatility and Capabilities Summary •A unique combination of specialized skills and equipment •A clear understanding of Client value •Recognition of operational technical limits •The means, ability and experience to manage and control diverse assets and personnel effectively and reliably Helix Well Ops Provides
